DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-2, 4-8, 10-13, and 15-19 are pending.
	Claims 3, 9, and 14 are cancelled by Applicant.

Allowable Subject Matter
2.	Claim 7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1-2, 4-6, 8, 10-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara, et al. [US 20090157856] in view of Tanimoto, et al. [20170255459]. 
As per claim 1:	Ogasawara, et al. teaches an information processing apparatus, comprising: [Ogasawara: para 0]
**a memory configured to store a head address of a BIOS program as an address and to store the BIOS program from the head address; [**as rejected by a secondary reference, discussion below]
a first processor configured to read out, when the first processor is released from a reset state [Ogasawara: para 0106; the I/O processors access the respective groups of hardware registers so as to issue a CPU reset directive. The CPUs reactivate the respective BIOS5 and wait for a directive issued from the respective I/O processors], **the head address of the BIOS program by referring to the start address of the memory, and to read out the BIOS program from the read head address and execute the program; and [**as rejected by a secondary reference, discussion below]
a second processor configured to execute a boot program [Ogasawara: para 0107-0108; boot program can be given the broadest reasonable interpretation (BRI) as boot disk. Ogasawara discusses the I/O processors specify a network boot disk as the type of activated device and store the type of activated device in the respective communication memories. More discussion on para 0111-0114] for starting an activation process of the information processing apparatus in accordance with a power being supplied to the information processing apparatus, [Ogasawara: para 0080; The BIOS is software that, when the power supply of the own channel control unit CHN110 is turned on, is loaded in the memory and executed first in the course of activating the CPU. See para 0089; a network boot loader in a client and the management terminal activate and execute a boot residing in the management terminal on a LAN for the purpose of loading an OS. See also Re1: claim 1; exemplifies the first and second processors]
wherein the second processor verifies whether data, that is based on the BIOS program stored in the memory **and the head address stored in the start address of the memory [**as rejected by a secondary reference, discussion below], is authentic by executing the boot program. [Ogasawara: claim 1; second processor verifies and start disk booting]
	Ogasawara discloses; The BIOS is software that, when the power supply of the own channel control unit CHN110 is turned on, is loaded in the memory and executed first in the course of activating the CPU [Ogasawara: para 0080, claim 1]. A network boot loader in a client and the management terminal activate and execute a boot residing in the management terminal on a LAN for the purpose of loading an OS [Ogasawara: para 0089]. However, Ogasawara did not clearly discuss “a memory configured to store a head address of a BIOS program as an address and to store the BIOS program from the head address” and “the head address of the BIOS program by referring to the start address of the memory, and to read out the BIOS program from the read head address”. 
	Tanimoto, et al. discloses the injection code 70 is a program group used to call a BIOS program for executing disposition of the update differential program object code 51 into the program ROM 407, disposition of the address translation table 52 into the data ROM 408, validation of the address translator 402, expansion of the BIOS program for executing those processes from the data ROM 408 to the program ROM 407, and the like. In this case, the injection code is a program for passing a proper argument to a corresponding BIOS routine and calling the BIOS routine. As a method of executing the injection code, a program counter is moved to the address in which the injection code is disposed by the interrupt controller, and the injection code is executed. By the execution of the injection code, the corresponding BIOS starts, and data transferred [Tanimoto: 0121]. Thus, suggests address of the BIOS program stored in the memory. Tanimoto further discloses updating of a BIOS code where a new default program and a new BIOS code are disposed in the plane B by calling and executing a program ROM write process from the injection code of write process delegation of the program ROM. By calling and executing a default plane switching process BIOS from the injection codes of default plane switching process delegation, the start address at the time of restart is set at the head of the plane B. After restart, ( FIG. 32B) the program start address is set at the head of the plane B, and the new default program of the plane B is executed. The new BIOS may be disposed once in the data ROM 408 and then expanded to the program ROM 407 at a proper timing [Tanimoto: 0146, 0318-0321]. As such, Tanimoto obviously suggests “a memory configured to store a head address of a BIOS program as an address and to store the BIOS program from the head address” and “the head address of the BIOS program by referring to the start address of the memory, and to read out the BIOS program from the read head address”, where motivation would be to ensure a program for passing a proper argument to a corresponding BIOS routine and to update the program including BIOS code.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tanimoto with Ogasawara to teach “a memory configured to store a head address of a BIOS program as an address and to store the BIOS program from the head address” and “the head address of the BIOS program by referring to the start address of the memory, and to read out the BIOS program from the read head address”, for the reason to ensure a program for passing a proper argument to a corresponding BIOS routine and to update the program including BIOS code.
Claim 2:  Ogasawara: para 0109, claim 1; discussing the information processing apparatus according to claim 1, wherein, in a case where it is determined by the verification that the data is true, the second processor releases the reset state of the first processor.
Claim 3:  Cancelled
Claim 4:  Ogasawara [para 0109, claim 1] in view of Tanimoto [para 0141 suggesting “start address to an end address”, under the same pretext and motivation as in claim 1]; discussing the information processing apparatus according to claim 1, wherein the data is data that is based on data stored in consecutive addresses from the start address to an end address of the BIOS program.
Claim 5:  Ogasawara [para 0109] in view of Tanimoto [para 0141 suggesting “start address”, under the same pretext and motivation as in claim 1]; discussing the information processing apparatus according to claim 1, wherein the start address of the memory is a reset vector of the first processor.
Claim 6:  Ogasawara [para 0111, claim 1] in view of Tanimoto [para 0128-0129, 0226; suggesting “head address…is a signature”, under the same pretext and motivation as in claim 12]; discussing the information processing apparatus according to claim 1, wherein the memory stores a data that is based on the BIOS program and the head address, wherein the data that is based on the BIOS program and the head address is a signature which is obtained by at least the BIOS program and the head address, and wherein the second processor includes a calculation unit configured to calculate the signature of the program and the head address stored in the memory, and performs the verification based on whether the signature read out from the memory and the calculated signature are coincident with each other.
Claim 7:  Objected
Claim 8:  Ogasawara [para 0111, claim 1] in view of Tanimoto [para 0255; suggesting “a hash value”, under the same pretext and motivation as in claim 1]; discussing the information processing apparatus according to claim 6, wherein the signature is a hash value.
Claim 9:  Cancelled.
Claim 10:  Ogasawara: para 0109, claim 1; discussing the information processing apparatus according to claim 1, wherein after the second processor has performed the verification by the boot program, the first processor executes the BIOS  program.
Claim 11:  Ogasawara: para 0109, claim 1; discussing the information processing apparatus according to claim 10, wherein, after the second processor has performed the verification, the second processor resets the first processor and releases the reset state of the first processor, and wherein, when the first processor is released from the reset state by the first processor, the first processor executes the BIOS program. 
As per claim 12:	Ogasawara, et al. teaches a data verification method performed by an information processing apparatus, the information processing apparatus including **a memory configured to store a head address of a BIOS program as a start address and to store the BIOS program from the head [**as rejected by a secondary reference, discussion below], a first processor configured to read out , when the first processor is released from a reset state [Ogasawara: para 0106; the I/O processors access the respective groups of hardware registers so as to issue a CPU reset directive. The CPUs reactivate the respective BIOS5 and wait for a directive issued from the respective I/O processors], **the head address of the BIOS program by referring to the start address of the memory [**as rejected by a secondary reference, discussion below], and a second processor configured to execute a boot program [Ogasawara: para 0107-0108; boot program can be given the broadest reasonable interpretation (BRI) as boot disk. Ogasawara discusses the I/O processors specify a network boot disk as the type of activated device and store the type of activated device in the respective communication memories. More discussion on para 0111-0114] for starting an activation process of the information processing apparatus in accordance with a power being supplied to the information processing apparatus [Ogasawara: para 0080; The BIOS is software that, when the power supply of the own channel control unit CHN110 is turned on, is loaded in the memory and executed first in the course of activating the CPU. See para 0089; a network boot loader in a client and the management terminal activate and execute a boot residing in the management terminal on a LAN for the purpose of loading an OS. See also Re1: claim 1; exemplifies the first and second processors], the method comprising: 
executing the boot program by the second processor, and
verifying whether data, that based on the BIOS program stored in the memory **and the head address stored in the start address of the memory [**as rejected by a secondary reference, discussion below], is authentic. [Ogasawara: claim 1; second processor verifies and start disk booting]
	Ogasawara discloses; The BIOS is software that, when the power supply of the own channel control unit CHN110 is turned on, is loaded in the memory and executed first in the course of activating the CPU [Ogasawara: para 0080, claim 1]. A network boot loader in a client and the management terminal activate and execute a boot residing in the management terminal on a LAN for the purpose of loading an OS [Ogasawara: para 0089]. However, Ogasawara did not clearly discuss “a memory configured to store a head address of a BIOS program as an address and to store the BIOS program from the head address” and “the head address of the BIOS program by referring to the start address of the memory, and to read out the BIOS program from the read head address”. 
	Tanimoto, et al. discloses the injection code 70 is a program group used to call a BIOS program for executing disposition of the update differential program object code 51 into the program ROM 407, disposition of the address translation table 52 into the data ROM 408, validation of the address translator 402, expansion of the BIOS program for executing those processes from the data ROM 408 to the program ROM 407, and the like. In this case, the injection code is a program for passing a proper argument to a corresponding BIOS routine and calling the BIOS routine. As a method of executing the injection code, a program counter is moved to the address in which the injection code is disposed by the interrupt controller, and the injection code is executed. By the execution of the injection code, the corresponding BIOS starts, and data transferred [Tanimoto: 0121]. Thus, suggests address of the BIOS program stored in the memory. Tanimoto further discloses updating of a BIOS code where a new default program and a new BIOS code are disposed in the plane B by calling and executing a program ROM write process from the injection code of write process delegation of the program ROM. By calling and executing a default plane switching process BIOS from the injection codes of default plane switching process delegation, the start address at the time of restart is set at the head of the plane B. After restart, ( FIG. 32B) the program start address is set at the head of the plane B, and the new default program of the plane B is executed. The new BIOS may be disposed once in the data ROM 408 and then expanded to the program ROM 407 at a proper timing [Tanimoto: 0146, 0318-0321]. As such, Tanimoto obviously suggests “a memory configured to store a head address of a BIOS program as an address and to store the BIOS program from the head address” and “the head address of the BIOS program by referring to the start address of the memory, and to read out the BIOS program from the read head address”, where motivation would be to ensure a program for passing a proper argument to a corresponding BIOS routine and to update the program including BIOS code.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tanimoto with Ogasawara to teach “a memory configured to store a head address of a BIOS program as an address and to store the BIOS program from the head address” and “the head address of the BIOS program by referring to the start address of the memory, and to read out the BIOS program from the read head address”, for the reason to ensure a program for passing a proper argument to a corresponding BIOS routine and to update the program including BIOS code.
Claim 13:  Ogasawara: para 0109, claim 1; discussing the data verification method according to claim 12, further comprising: releasing the reset state of the first processor in a case where it is determined by the verification that the data is true.
Claim 14:  Cancelled
Claim 15:  Ogasawara [para 0109, claim 1] in view of Tanimoto [para 0141 suggesting “start address to an end address”, under the same pretext and motivation as in claim 12]; discussing the data verification method according to claim 12, wherein the data is data that is based on data stored in consecutive addresses from the start address to an end address of the BIOS program.
Claim 16:  Ogasawara [para 0109, claim 1] in view of Tanimoto [para 0141 suggesting “start address”, under the same pretext and motivation as in claim 12]; discussing the data verification method according to claim 12, wherein the start address of the memory is a reset vector of the first processor.
Claim 17:  Ogasawara [para 0111, claim 1] in view of Tanimoto [para 0128-0129, 0226; suggesting “head address…is a signature”, under the same pretext and motivation as in claim 12]; discussing the data verification method according to claim 12, wherein the memory stores data that is based on the BIOS program and the head address, the data that is based on the BIOS program and the head address is a signature which is obtained by at least the BIOS program and the head address, and wherein the second processor includes a calculation unit configured to calculate the signature and performs the verification based on whether the signature read out from the memory and the calculated signature are coincident with each other.
Claim 18:  Objected
Claim 19:  Objected


Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8, 10-13, and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435